Citation Nr: 1824413	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-33 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether the reduction in rating for prostate cancer was proper.

4.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970 and from August 1972 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision and a July 2014 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a May 2017 hearing before the Board.  A transcript is of record.  

The appeal of the issue of entitlement to service connection for a bilateral hearing loss disability is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is causally related to his active service.

2.  The reduction of the 100 percent rating assigned to the Veteran's prostate cancer is not a formal rating reduction, because the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code 7528.

3.  The RO fulfilled the procedural requirements of 38 C.F.R. § 3.105(e) as part of its reduction of the rating assigned to the Veteran's prostate cancer.

4.  From October 2014, the evidence of record does not demonstrate that the Veteran continued to receive surgical, x-ray or antineoplastic chemotherapy, or that he experienced a local recurrence or metastasis of his prostate cancer.

5.  The Veteran's residuals of prostate cancer have more nearly approximated symptoms akin to voiding dysfunction requiring the use of absorbent materials which must be changed more than four times a day.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The reduction of the 100 percent rating for prostate cancer, effective October 2014, was proper.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.115b, Diagnostic Code 7528.

3.  The criteria for entitlement to a rating of 60 percent for residuals of prostate cancer have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  In a claim for increase, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the service-connected disability and the effect of that worsening on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  VA has notified the Veteran of the type of information and evidence required to substantiate his claims.

As for the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C. § 5103A(a), (b) and (c).  The RO has obtained his service treatment records, VA medical records, and private treatment records.  The RO afforded the Veteran with several VA examinations to evaluate the severity of his prostate cancer, with any accompanying residuals, and to determine whether the Veteran suffered from tinnitus as a result of his service.  The Board finds the evidence of record adequate to decide the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


II.  Legal Criteria

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once service connection has been granted, disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance is prepared setting forth all material facts and reasons.  The veteran is to be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action is taken and the award is reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran of the final rating expires.  38 C.F.R. § 3.105(e).

Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disorder is rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a.


III.  Facts and Analysis 

Tinnitus

The medical evidence of record, including the Veteran's July 2012 VA examination, indicates that the Veteran suffers from tinnitus.  The Veteran's June 1967 Report of Medical Examination at entrance indicates that the Veteran received a rating of "1" under the hearing category, which indicates that the Veteran displayed a high level of medical fitness.  The Veteran's June 1975 Report of Medical Examination on separation indicates that the Veteran displayed normal hearing acuity during a hearing examination, and that the Veteran again received a rating of "1" under the hearing category.  During his May 2017 hearing, the Veteran stated that he began to experience ringing in his ears when firing an "M-14," and when he was in proximity to field artillery during his service in Republic of Vietnam.  The Veteran added that he has continued to experienced tinnitus since his service.  The Board notes that the evidence of record, including an August 2012 VA examination report which discusses posttraumatic stress disorder stressors suffered by the Veteran, also indicates that the Veteran was exposed to mortar and rocket fire during his service in the Republic of Vietnam.  

The author of the July 2012 examination report opined that it less likely than not that the Veteran experienced tinnitus as a result of his service.  The examiner stated that the Veteran did not experience "significant threshold shifts . . . from enlistment exam to separation exam," noted that the Veteran's service treatment records did not contain reports of tinnitus, and added that the Veteran "was unable to provide a date of onset of his tinnitus or relate it to any specific event."  It appears that the July 2012 examination report failed to discuss the Veteran's military noise exposure as a potential cause of his tinnitus, as described above.  Moreover, the July 2012 VA examination report failed to provide an adequate rationale for its opinion as to the Veteran's tinnitus.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (noting that the absence of documented treatment in service or thereafter is not fatal to a service connection claim).  Given the evidence of record, including testimony provided during the May 2017 hearing in which the Veteran reported that he continued to suffer from tinnitus following service, and affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.102, 3.303; Shedden, 381 F.3d at 1167 (setting forth criteria for direct service connection).


Reduction in rating for prostate cancer

An April 2012 Disability Benefits Questionnaire authored by the Veteran's physician indicates that the Veteran suffered from prostate cancer, treated with brachytherapy.  

A May 2013 VA examination to determine the severity of the Veteran's prostate cancer indicates that the Veteran's prostate cancer was in remission at the time of the examination.  In October 2013, the RO proposed a reduction of the rating assigned to the Veteran's prostate cancer.  This reduction proposal was accompanied by a notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days. The Veteran requested a hearing, but withdrew this request in lieu of a new VA examination. 

A February 2014 VA treatment record states "[Veteran] is now almost 2 years [since] brachytherapy with low [PSA] . . . no evidence of prostate cancer," and "PSA INDICATESTHAT CANCER IS NO LONGER EVIDENT AND NO REASON TO BELIEVE HE IS NOT CURED[.]"  A June 2014 VA examination to determine the severity of the Veteran's prostate cancer notes that the Veteran's prostate cancer treatment was "completed," and that he was in "watchful waiting status[.]"  In July 2014, the RO discontinued the 100 percent rating assigned to the Veteran's prostate cancer and rated the Veteran's prostate cancer residuals under Diagnostic Code 7528, with an effective date of October 2014.  

The Board has considered whether the claim at issue constitutes a formal reduction under the provisions of 38 C.F.R. §§ 3.343 and 3.344.  The Board does not find that these provisions are applicable in the present case.  The provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, contain a temporal element for continuance of a 100 percent rating for prostate cancer.  The 100 percent rating assigned to the Veteran's prostate cancer ceased to exist by operation of the note to Diagnostic Code 7528.  The basis for the Veteran's 100 percent rating, in the absence of local recurrence or metastases of his prostate cancer as required under Diagnostic Code 7528, no longer exists.  See Rossiello v. Principi, 3 Vet. App. 430, 433 (1992).

The evidence of record, including the Veteran's VA treatment records and the VA examinations described above, does not indicate that the Veteran suffered from a local recurrence or metastasis of his prostate cancer at the time the October 2014 rating went into effect.  Moreover, the evidence of record, including March 2018 and November 2017 VA treatment records, does not indicate that the Veteran has suffered from local recurrence or metastasis of his prostate cancer during the period on appeal.  The initial 100 percent rating assigned to the Veteran's prostate cancer was properly reduced.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.


Residuals of prostate cancer

An August 2014 VA treatment record described the Veteran as suffering from an "[o]veractive bladder with incontinence," and stated that he "wets himself and has to wear several [absorbent] pads a day."  As part of a September 2014 statement, the Veteran reported using absorbent materials "that must be changed 5 or more times per day[.]"

A January 2015 statement documenting an interview with the Veteran indicates that he reported suffering from urine leakage, and that he used four absorbent pads per day to treat this ailment.  According to the document, the Veteran denied using more than four absorbent pads per day.  A November 2015 VA treatment record described the Veteran as suffering from an "[o]veractive bladder with incontinence," and stated that he "wears 4 or more pads a day."  The treatment record also referred to his incontinence as "significant," and stated that an increase in medication prescribed to treat this condition "would be counterproductive."  

A June 2016 VA treatment record described the Veteran as suffering from an "[o]veractive bladder with incontinence," and stated that he "wears 4 or more pads a day."  A January 2017 VA treatment record described the Veteran as suffering from an "[o]veractive bladder with incontinence," and stated that he "wears 4 or more pads a day."  A May 2017 Disability Benefits Questionnaire authored by the Veteran's physician indicates that the Veteran suffered from a voiding dysfunction characterized by urine leakage requiring absorbent material which must be changed more than four times per day.  The report did not note recurrent urinary tract infections, recurrent kidneys infections, or any other residual conditions or complications due to the Veteran's prostate cancer or treatment for prostate cancer.

At a May 2017 hearing before the Board, the Veteran reported wearing absorbent material, changed more than four times per day.  The Board acknowledges the Veteran's reports regarding his residuals of prostate, to include his use and frequency of changing absorbent materials.  The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

A March 2018 VA treatment record described the Veteran as suffering from an "[o]veractive bladder with incontinence," and stated that he "wears 4 or more pads a day."

The Board finds that the Veteran's service-connected residuals of prostate cancer have more nearly approximated symptoms akin to voiding dysfunction requiring the use of absorbent materials which must be changed more than four times a day, during the entire period on appeal.  A rating of 60 percent, the maximum, is warranted from October 2014.  See 38 C.F.R. § 4.115a .


ORDER

Service connection for tinnitus is granted.

Reinstatement of the 100 percent rating for prostate cancer is denied.

A rating of 60 percent for prostate cancer residuals is granted.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's bilateral hearing loss claim.  The record indicates that the Veteran underwent "audiologic evaluation" in April 2017.  VA treatment records from that time period are contained in the Veteran's claims file, but it does not appear that the audiogram related to the April 2017 evaluation is of record.  This document must be obtained.  See 38 U.S.C.A. § 5103A.
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records not already of record, including the audiogram related to the April 2017 "audiologic evaluation" performed on the Veteran.

2.  Readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow him an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


